COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  IN RE: YVONNE ROSALES,                         §               No. 08-22-00199-CR

                       Relator.                  §         AN ORIGINAL PROCEEDING

                                                 §                IN MANDAMUS

                                                 §

                                           ORDER

       The Court GRANTS the Real Party in Interest State of Texas, All attorneys and their staff

involved in this case’s first motion for extension of time within which to file the response until

December 10, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

REAL PARTY IN INTEREST STATE OF TEXAS, ALL ATTORNEYS AND THEIR STAFF

INVOLVED IN THIS CASE’S RESPONSE TO RELATOR’S PETITION FOR WRIT OF

MANDAMUS WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Yvonne Rosales, the Real Party in Interest’s attorney,

prepare the response and forward the same to this Court on or before December 10, 2022.

       IT IS SO ORDERED this 10th day of November, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.